 Inthe MatterofDIXIEMERCERIZING COMPANYandUNITED TEXTILEWORKERSOFAMERICA,AFLCase No. 10-C-2222.-Decided September 29, 1949DECISIONANDORDEROn June 7, 1949, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint, and recommended dismissal ofthese allegations.Thereafter the Respondent and the Union filedexceptions to the Intermediate Report, and the Respondent filed asupporting brief.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudical error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the Respondent's brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner insofar as they are consistentwith this Decision and Order.The Respondent's request for oral argument is hereby denied, as therecord, the exceptions, and the Respondent's brief, in our opinion,adequately present the issues and the positions of the parties.1.The Trial Examiner found, and we agree, that Samuel and ElsieCouch were discharged by the Respondent in February 1947, at theheight of the Union's campaign, because of their membership in andactivities on behalf of the Union.The Trial Examiner's determina-tion was based largely upon his credibility findings.On the basis ofthese findings, lie accepted Couch's testimony that he had not signedForeman Harper's name on his own or his wife's time cards, and dis-i Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this proceeding to a three-member panel[Chairman Herzog and Members Houston and Murdock].86 N. L. R. B., No. 37.285 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredited the testimony of the Respondent's witnesses claiming thatCouch had done so.Upon the entire record, and particularly in viewof the contemporaneous antiunion remarks made by OverseerWeatherford and by Harper to Couch and his wife, we are not impelledto find that the credibility findings of the Trial Examiner were er-roneous.We shall therefore adopt his findings as our own.2.The Trial Examiner found that the Respondent discriminatorilychanged the conditions of employment of Beatrice S. Shirley.We donot agree.Shirley had initially been employed by the Respondent as a dofferin May 1946. After working as a doffer for approximately a month,she became ill and was absent from work for a month.When shereturned to work, she was temporarily assigned to the job of sweeper,doing "real light work." She subsequently resumed work as a doffer,but a few weeks later in December 1946, she was transferred to the jobof sweeper.When Shirley was given the temporary assignment to the sweeperjob, after her illness, she was not told that she would be expected tocarry food orders for employees in her section.A few weeks aftershe was transferred to the job of sweeper in December 1946, however,Shift Foreman Robinson told her that it was one of her duties as asweeper to obtain the food orders. Shirley indicated that she wasunwilling to do so.A few days later, Robinson had a box preparedwhich would make it easier for Shirley to carry the food, and againtold Shirley that it was one of her duties to obtain the food orders.Shirley again refused to comply, maintaining that this was not aproper part of her duties as a sweeper in the card room.TheRespondent contends that the sweepers in the cardroom are re-quired to obtain such food orders, and that Shirley had been assignedonly part of a sweeper's duties when she first returned to work afterher illness.This contention is supported-by another sweeper in thecard room, who testified that he had been told, when first hired, thatone ofthe duties of a sweeper was to take care of the food orders of thecomber hands.The question of whether or not Shirleywas discrim-inatorily discharged is not free from doubt, particularly in view ofRobinson's accusations, a few days before the discharge, that Shirleyhad been soliciting for the Union "on the job."Upon the entire rec-ord, however, we find that Shirley was discharged because of herrefusal to perform the nondiscriminatory work assignments requiredby her supervisor.We shall therefore dismiss the allegations in thecomplaint with respect to the alleged discrimination against Shirley.22Dismissal of these allegations does not affect the conclusions set forth below, thatthreats of discharge and other coercive statements and actions of Robinson constitutedinterference,restraint,and coercion,as found by the Trial Examiner. DIXIE MERCERIZING COMPANY2873.The Trial Examiner found that the Respondent discharged JohnR. Wilkey and Clay Gooden because of their membership in and activi-ties on behalf of the Union.We do not agree. Upon the entire recordand particularly in view of: (1) the Trial Examiner's finding that theRespondent had a rule prohibiting doffers from leaving its premiseswithout the permission of a supervisor; (2) the Trial Examiner'sfurther finding that Wilkey had -been warned, some months before hisdischarge, with respect to leaving the premises during working hours ;(3) the length of time-more than an hour-that Wilkey and Goodenwere away from their posts at a time when work for which they wereresponsible was to be performed; (4) the fact that another employeehad to be assigned to do this work in their absence; and (5) the failureofWilkey and Gooden to report to the plant superintendent, as di-rected by Fixer Roberts when he laid them off, we conclude thatWilkey and Gooden were discharged for cause.We shall thereforedismiss the allegations in the complaint with respect to these allegeddiscriminatory discharges.34.The Trial Examiner found, and we agree, that theRespondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed them in Section 7 of the Act.Our findingis based upon the following acts and statements of the Respondent,and its interrogations concerning union activities, all of which aredescribed in the Intermediate Report :(a)The antiunion demonstration on January 30 and February14, 1947.(b)The formation and administration of the Dixie Good CitizensLeague.(c)The coercive acts or statements of :(1)Foreman Harper directed to employees Emma Creasman,Wilma Creasman, and Charles Branom.(2)Foreman Pierce directed to employee Thomas Branom.(3)OverseerWeatherford and Foreman Harper directed to em-ployees Samuel and Elsie Couch.(4)Foreman Robinson directed to employee Beatrice S. Shirley.(5)OverseerWeatherford and Foreman Nations directed to em-ployee John R. Wilkey.(6)Fixer Roberts directed to employees John R. Wilkey and ClayGooden.(7)Foreman Nations directed to employee Floyd Dodd.5.We agree with the Trial Examiner's recommendation that theallegations in the complaint that the Respondent discriminated in0 Our conclusions below with respect to the Respondent's interference,restraint, andcoercionwhich are based upon the credible testimony of Wilkey and Gooden are notaffected by our dismissal of the 8(a) (3) allegations as to these two individuals. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to hire and tenure of employment of Ralph R. Roddy, FloydDodd, John Higgins,4 and Lela Gooden (Mrs. Clay Gooden) be dis-missed.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Dixie Merceriz-ing Company, Lupton City, Tennessee, and its officers, agents, suc-cessors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Textile Workers of Amer-ica,AFL, or in any other labor organization, by discharging or re-fusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment orany term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist United Textile Workers ofAmerica, AFL, of any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condi-tion of employment, as authorized in Section 8 (a) (3) of the amendedAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act and the amended Act :(a) Offer to Elsie Couch and Samuel E. Couch immediateand fullreinstatement to their former or substantially equivalentpositionswithout prejudice to their seniority or other rights and privileges;(b)Make whole Elsie Couch and Samuel E. Couch forany loss ofpay they may have suffered by reason of the Respondent's discrimina-tion against them, by payment to each of them of a sum of moneyequal to the amounts each would normally have earned as wages dur-ing the period from the date of the discriminationagainst him orher to the date of the Respondent's offer of reinstatementto a formeror substantially equivalent position, less his or her net earnings duringsuch period;4In footnote 43 of the Intermediate Report, the Trial Examiner inadvertently statedthat Higgins admitted in his testimony that"I can't see no good."The record shows thatHiggins testified:"Ican't see so good."This inadvertance does not affect the TrialExaminer's ultimate conclusions with respect to Higgins,or our concurrence therein. DIXIE MERCERIZINGCOMPANY289(c)Post at its establishment at Lupton City, Tennessee, copies ofthe notice attached hereto marked Appendix A.5 Copies of saidnotice, to be furnished by the Regional Director for the Tenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, andmaintained for a period of sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material;(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is dis-missed insofar as it alleges that the Respondent discharged Ralph R.Roddy, Beatrice S. Shirley, John R. Wilkey, Clay Gooden, FloydDodd, and John Higgins, and refused to reinstate Lela Gooden (Mrs.Clay Gooden), in violation of Section 8 (3) of the National LaborRelations Act and Section 8 (a) (3) of the Act as amended.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL offer to the following named individuals immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination against them :Elsie CouchSamuel E. CouchWE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist UNITED TEXTILE WORK-ERS OF AMERICA, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectiveE In theevent this Order is enforced by decree of a United States Court of Appeals, thereshallbe inserted before the words, "A DECISION AND ORDER," the words, "A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining or other mutual aid or protection,and to refrain fromany or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Sec-tion 8(a) (3). of the amended Act.All our employees are free to become or remain members of UNITEDTEXTILE WORKERS OF AMERICA,AFL, or any other labor organization.We will not discriminate in regard to hire or tenure of employmentor any term or condition of employment against any employee becauseof membership in or activities on behalf of any such labor organization.DIXIE MERCERIZING COMPANY,Employer.By ---------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Thomas H. Ramsey,for the General Counsel.Mr. Frank Canstangy,of Atlanta, Ga., andMessrs. Finley, McCoy, Abernathyd Witt,byMr. E. S. Abernathy,of Chattanooga, Tenn., for the Respondent.Mr. Lloyd E. Williams,of Chattanooga, Tenn., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by.United Textile Workers of America,AFL, herein called the Union, the General Counsel of the National LaborRelationsBoard,' by the Regional Director for the ,Tenth Region (Atlanta,Georgia),issued a complaint dated January 14, 1949, against Dixie MercerizingCompany, herein called the Respondent, alleging that the Respondent had en-gaged in and was engaging in unfairlabor practices within the meaning ofSection 8 (1) and (3) and Section2 (6) and (7) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act, and Section 8 (a) (1) and (3)and Section2 (6) and(7) of the Labor Management Relations Act of 1947, 61Stat. 136, herein called the amended Act.Copies of the complaint, the amendedcharge, and notice of hearing were duly served upon the Respondent and theUnion.With respect to the unfair labor practices, the complaint alleges that theRespondent: (1) On or about the dates set forth opposite their respective namesdischarged the employees named in the footnote below;' (2) on or about April15, 1947, and thereafter, refused to reinstate Mrs. Clay Gooden to her formeror substantially equivalent position; (3) discharged and refused to reinstatesaid employees because of their membership in and activities on behalf of theUnion, and because they engaged in other concerted activities for the purposesGeneral Counsel, and the National Labor Relations Board as the Board.2Ralph R. Roddy, January 16, 1947 ; Elsie Couch, February 7. 1947 ; Caa.nel F. Couch,February 7, 1947; Beatrice S. Shirley, February 11, 1947 ; John It. Wilkey. May 5, 19-17 ;Clay Gooden, May 5, 1947; Floyd Dodd, May S. 1947: Jchn Higgins, May 12, 1947. DIXIE MERCERIZINGCOMPANY291of collective bargaining or other mutual aid or protection; (4) by its officers,agents, and employees from on or about October 7, 1946,3 to the date of theissuance of the complaint, interfered with, restrained, and coerced its employeesby (a) vilifying, disparaging, and expressing disapproval of the Union, (b) ques-tioning its employees concerning their union affiliation and activities, (c) warn-ing and threatening employees with discharge in the event the employees affiliatedwith or became active on behalf of the Union, (d) threatening or warning itsemployees from assisting, becoming members of, or remaining members of theUnion, (e) informing its employees that the plant would be closed or movedto another city if. the employees joined the Union, and (f) granting a generalwage increase on or about February 14, 1947, without consulting the Union ;and (5) by said Acts and conduct interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andthe same Section of the amended Act.In its answer duly filed, the Respondent admitted the jurisdictional allega-tions of the complaint, but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Chattanooga, Tennessee, fromFebruary 15 to March 2, 1949, inclusive, before the undersigned Trial Examiner.The General Counsel and the Respondent were represented by counsel, and theUnion by its representative.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues, wasafforded all parties.At the opening of the hearing and at the close of theGeneral Counsel's case, the Respondent- moved separately to dismiss certainportions of the complaint.The motions either were denied or ruling wasreserved.The Respondent renewed its motions to dismiss at the close of thewhole case.Ruling was reserved on all motions. The motions to dismiss aredisposed of as hereinafter indicated.The General Counsel moved to conformthe pleadings to the proof, as to names, dates, and other minor variances.TheRespondent joined in the motion.The motion was granted.The General Counsel and the Respondent argued orally before the TrialExaminer at the close of the hearing. All parties were afforded an opportunityto.file briefs or proposed findings of fact and conclusions of law, or both. TheRespondent has filed a brief with the Trial Examiner.Both the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.TIIE BUSINESS OF THE RESPONDENTThe Respondent is a Tennessee corporation, having its principal office andplace of business in the city of Chattanooga, State of Tennessee, and a branchmanufacturing plant located at Lupton City, Tennessee.At its Lupton Cityplant, the facilities herein involved and hereinafter referred to as the plant,it is engaged in the spinning, mercerizing, and dyeing of cotton yarns and in themanufacture of related products.During the year 1948, the Respondent pur-chased ' and received at its plant, raw materials, principally cotton, valued inexcess of $1,000,000, of which amount more than 65 percent was shipped to theplant from points outside the State of Tennessee.During the same period,the Respondent manufactured, sold, and distributed finished goods valued in3The complaint specifies the date as February 13,1.947.At the hearing, the GeneralCounselmoved to amend the complaint as above.Themotionwas grantedwithoutobjection. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDexcess of $1,000,000, of which amount more than 75 percent was shipped fromits plants to points outside the State of Tennessee.At the times mentionedherein, the Respondent employed approximately 1,100 persons who were engagedin production and maintenance work; and of these employees, approximately425 worked on the first shift, approximately 325 on the second, and approximately325 on the third.II.THE ORGANIZATION INVOLVEDUnited Textile Workers of America, AFL, is a labor. organization whichadmits to membership employees of the Respondent.III.THEUNFAIR LABOR PRACTICESA. Respondent's supervisory employees.At the hearing the parties stipulated that the following persons were super-visory employees of the Respondent within the meaning of the Act:E.W. Hill, Robert H. Weatherford, Ed Anglin, Raymond Wilson, RayPayne, Curtis Neil, Tom Nations, John H. Pierce, Homer Harper, T. L.Wilkey,William G. Cordell, Orin Denton, Albert Millard, and BryantRobinson.Hill was the plant superintendent, Weatherford was overseerof the spinningdepartment, Wilkey was overseer of the carding department,' and the other em-ployees named above were either classified as supervisors or shift foremen.The General Counsel contends that the Respondent's fixers orsectionmenare also supervisory employees within the meaning of the Act, and the amendedAct.The Respondent contends otherwise.The witnesses in their testimonyreferred to these employees as bosses, section men, fixers, foremen, andsectionforemen. They will be hereinafter referred to as fixers.In my opinion, the evidence conclusively shows that fixers are supervisory em-ployees.Although they perform manual work when fixing or repairingmachineryand are paid on the hourly rate basis, it appears that their main duty was topatrol their respective sections, inspecting the quality and quantity of workof the employees under them. The record is replete with evidence, undisputedin all but a few instances, showing that fixers discharged or effectively recom-mended the discharge of employees ; that they issued working orders to em-ployees ; that they reprimanded employees for neglect of their duties ; that theymaintained time records for employees; that they recommended and obtainedpromotions for employees ; that they granted leaves of absence to employees ; andthat they laid off employees.Although for reasons of brevity all of this evi-dence is not discussed herein, it has been considered and found to be credible.Accordingly, it is found that fixers are supervisors within the meaning of theAct and the amended Act.B. Background; sequence of eventsIn October 1946, four employees of the Respondent visited Lloyd Williams,a representative of the Union, and requested his aid in organizing the plant.Williams gave them membership application cards for use at the plant. There-after, he personally participated in the solicitation of employees to join theUnion.Beginning shortly after January 1, 1947, Williams on some few occasionsdistributed union circulars to employees in front of the plant.On or about DIXIE MERCERIZING COMPANY293.January 17, the Union sent the Respondent a letter which stated in part asfollows :On behalf of the United Textile Workers of America, affiliated with theAmerican Federation of Labor, I wish to inform you that the afore-mentioned.Union has been designated as the collective bargaining agent by a majorityof the employees of the Dixie Mercerizing Company plant located at Lupton.City, Tennessee.We would be pleased to arrange for a conference with you at your con-venience for the purpose of entering upon negotiations looking to a con-tractual agreement betwen the Unifed Textile Workers of America and theDixie Mercerizing Company (Lupton City plant).We would like to call your attention to some of the activities of certainof your foremen and sub-foremen at the Lupton City plant, involvingintimidation and coercion of the employees to prevent the exercise of theirright under the National Labor Relations Act to organize and bargaincollectively through a union of their own choosing.These activities in-clude statements that when the Union "comes into" the plant the companywill close the cafeteria, raise the house rent of those occupying companyhouses, install meters and make charge for electric and water services,.close the hospital, stop paying bonuses, take away smoking privileges, ceaseextending credit at the commissary. In addition, certain foremen havethreatened to discharge employees who join the Union, increase the workload, and have made other threats of a similar nature.The foregoingactions by the supervisory personnel are attested to by affidavits of variousemployees who have been subjected to this intimidation.We trust that you will properly instruct your subordinates so that theywill cease the practices enumerated above, and similar practices, whichare in violation of the National Labor Relations Act.By letter dated January 23, 1947, the Respondent replied to the Union's letteras follows :This will acknowledge your letter of January 17, written on behalf ofthe TextileWorkers Union of the A. F. of L., in which you state thatyour Union has been designated as the collective bargaining agent of themajority of our employees, at our Lupton City Plant,and request a con-ference with me to negotiate a contract with you which would govern theirrelations with the Company.Imust definitely disagree with your statement that your Union has beendesignated by the majority of our employees. I do not believe that thisis a correct statement, nor do I believe that any considerable number of ouremployees have any desire that your Union represent them.You must know, and I believe that you do know, that if I should meetwith you as you request, for the purpose of entering on negotiations withyou for a contract, this would, under the law, constitute our recognition ofyou as the collective bargaining agent for all of our employees.This would mean that upon your request, and by that action, the Com-pany would have taken away the rights of all our employees and theirliberty to make their own decisions, and to bargain with the Company asfree individuals for themselves, and turn these rights over to your Unionto use as it might see fit.867351-50-vol. S6--20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have always respected the rights of our employees of whatsoevernature, and we will continue to respect them.Among these rights, our em-ployees may, if they wish to do so, freely and without coercion or inter-ference designate you or any other organization of their choice to representthem ; and may by that action voluntarily surrender their individual libertyof action with respect to their employment.The Company will do no moreinterfere with that right than with any other.Our employees are free to join, properly support or properly advocate anyunion of their own choice,including your own, and they are equally free torefuse to join, to properly oppose any union,including your own, and to resistby any proper means the ambition of any union to take over their bargain-ing rights.Our employees know this and they know that their jobs are notdependent on either joining or refusing the join a union.In this connection, this is to advise you that it has been in the past, and willcontinue to be in the future, a firm and fixed policy of this Company that noemployee will ever be required to join or to refuse to join any union in orderto hold his or her job without any discrimination of any sort in either case.We suggest that you so advise your own agents and employees to thiseffect, since it has been necessary for the Company to correct statementscontrary to this made to our employees.We also submit to you that anyform of coercion or intimidation by you, your Union or its agents or em-ployees against people who work with this Company is improper and aninterference with their rights which will not be tolerated.With respect to the charges in your letter that our supervisors havethreatened our own employees,and committed other unfair labor practices,we do not believe this to be true.Both our supervisors and our employeesknow that we will not sanction improper conduct.Since this matter directly concerns our employees,we are taking theliberty of making this letter available to them for their information, inkeeping with our long established policy of frank and open dealings withthem, which they have a right to expect us to continue and which we pro-pose to continue.As will be hereinafter related, Williams and other representatives of the Unionhad difficulty in the distribution of union circulars at the plant on January 30,and February 14. On February 25, representatives of the Union and the Re-spondent met with a field examiner of the Board, for the purpose of discussingthe conditions for an election to be held by the Board. The parties, however,were unable to reach a final agreement on the election, apparently for the reasonthat the Union refused to sign a waiver of alleged unfair labor practices.Dur-ing the meeting, Williams complained to George R. West, Jr., president of Re-spondent, that supervisory employees had interfered with the distribution ofunion circulars.West told Williams that he would "take care of it."C. Interference,rostra jut,and coercion1.Distribution of union circulars on January 30 and February 14,1947; the LeagueOn January 30, 1947, Williams and several other representatives of the Unionwent to the Respondent'splant for the purpose of distributing circulars.Theyarrived at about 1: 45 p. in. or before the change in shifts which tookplace at2 p. in. Shortly after 2 p. ni. and when the circulars had been distributed, agroup of approximately 30 or 40 persons, including Fixers Allman and Ballard, DIXIE MERCERIZINGCOMPANY295approached the union representatives.Employees Sam Handy and RobertDenton acted as spokesmen for ,the group. They made threatening and incitingremarks, such as, "let's beat them up and throw them back across the railroadtracks."After further threats and argument, the union representatives leftthe plant.On the same day and about 2 hours after the above-related incident, FixerAllman told the male employees in his section that they all had permission toleave their jobs in order to go out of the plant and "join the mob" when the unionrepresentatives returned to distribute circulars, and that the plant whistle wouldbe blown so that they would know when to leave the plant.'At some time before February 9, notices were placed upon the Respondent'sbulletin board as follows:NOTICEThere will be an organizational meeting of theDIXIE GOOD CITIZENS LEAGUEat the gymnasium,Lupton CitySunday, Feb.9, 1947, 3 o'clockElection of OfficersTalks byRev. Brooks and Rev. LinkousMEN, WOMEN-EVERYBODY WELCOMEBRING A FRIENDOn and after February 9, Respondent's supervisory employees solicited employeesin the plant during working hours to join the Dixie Good Citizens League, herein-after called the League.'A meeting of the League was held on February 9.The meeting was presided over by a Mr. Cochran, president of the League'Concerning Cochran's statements at the meeting, employee Alvin Pritchett wasquestioned and testified credibly and without contradiction as follows:A. ... He [Cochran] got up and said that the Union-he was notified orheard that they would be there; said, when they come, he said, "The whistlewill blow, the siren will blow."And said, "come on out." Said, "There willbe men out there to spot their cars."And said, "We will put them away orthey will go away." "Put them away," one of the two, something like that.Q. Did lie have anything else to say, Mr. Pritchett?A. No; that was about all he said that I can remember of.Q. Did he say anything about being armed?A. Yes, sir; he said, "If they said they would be armed-" and he said,"If they are, we can be, too."Q. Did he mention who the "they" were?A. No; lie said, "if they said they would be armed; if they are, we can he,too."Shortlybefore 2 p. in.on February14,Williams andother representatives ofthe Union returnedto the Respondent's plantand started to pass out union4Employees John Roddy and Paul Roddy testified without contradiction that Allmanmade the above statements.Paul Roddy's test4nuony indicates that Allm:ui made similarstatements to employees on or shortly before Pd ruary 14.'Testimony of wifeess:es for the General Counsel discloses that Shift Foreman Pierceand Fixers 1lunt. Norris. .lenno. Melton and Jenkins engaged in the above activities.`Cochran was present througliont the hearing.Statements by Respondent's counsel atthe hearing and in their brief indicate that Cochran was a "veteran trainee" and not asupervisory employee of the Respondent at the tiums mentioned herein.Otherwise, hisofficial position with the Respondent is not disclosed by the record.He was referred toby one witness for the General C'ou:iscl as an instructor in the Respondent's school.Cochran was not called a5 a aitness. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDcirculars in front of the main entrance.At about 1: 55 p. nl. the plant whistlewas blown, or about 5 minutes earlier than usual. A group of about 50 or 60persons then came out of the plant and surrounded the union representatives.Included in the group were Cochran and Fixers Allman, Ballard, Shipley, Roberts,and Clayton.The group placed itself around the union representatives so thatthey were isolated and could not distribute circulars to the employees who wereentering and leaving the plant during the change in shifts.When one of thegroup tore the circulars from the hand of one of the union representatives, theystarted to return to their automobile.As they were walking, the circulars whichWilliams was carrying were pulled from his hand.When he stopped to pickup the circulars, either Allman or Cochran, who were directly behind him atthe time, or both, stated, "Come on, keep going, keep going."As the union menreached their automobile, Cochran said to them "Get on out of here, we don'twant you back." At about the same time, Allman stated, in substance, "Let'sbeat them up and throw them back out on the railroad tracks.We ran theUnion out of here once before, and we can do it again." Thereafter, as the unionmen attempted to drive their automobile through the company village, Altmanand several others of the group got in the middle of the road and blocked theirway.Allman stated, "I don't even want you to drive into the village. Back onout of here."Ralph Roddy, who at the time had been discharged by the Re-spondent, as will be hereinafter related, mounted the side of the automobileand told Allman and the others that the automobile would go through the villageas it was a one-way street.With Roddy clinging to the side of the automobile,the union men then left the plant and the company village without furthermolestation.While the antiunion demonstration was taking place in front of the plant,a number of second-shift employees left their jobs with the permission of theirsupervisors.They either went outside the plant to watch or join in the demonstration or looked at it from the plant windows.While employee Clay Goodenand others in his department were at the windows, Superintendent Hill joinedthem and stated, "Wonder why they are passing those out for? They don't seemto be doing much good. I don't see any sense in doing that any way, they arejust wasting their time."Hill thereafter stood at the windows and watchedthe demonstration.'The undersigned finds that by the above antiunion demonstrations on Janu-ary 30 and February 14, 1947, the Respondent interfered with, restrained, andcoerced its employees.The evidence conclusively shows that the Respondentformed and sponsored the League for the specific purpose of combating theUnion and staging the demonstration on February 14. It is undisputed thatnotices of the League's organizational meeting were posted in the plant and thatsupervisory employees solicited employees to join the League during workinghours.Further, as predicted by Cochran at the League's meeting, the plant'swhistle was blown as a signal that the union representatives had appeared atthe plant.Accordingly, the Respondent was responsible for the League's con-duct and for the statements and actions of Cochran, as president of the League..Supervisory employees were participants in both demonstrations.With theplant whistle as a signal, employees and supervisors on the second shift werepermitted to leave their jobs. and join the demonstration.Although the recordshows that the demonstration lasted until at least 2: 15 p. m., it does not appear7Gooden testified credibly and without contradictionto the abovestatements and acts..of Hill.Hill did not appear as a witnessat thehearing. DIXIEMERCERIZING COMPANY297that these employees lost any wages for the time that they were away from theirjobs or that they were reprimanded in this connection.Further, Plant Superin-tendent Hill witnessed the demonstration on February 14 and made no effort tostop it, although it appears that the demonstration took place on the Respondent'spremises.The above facts are indicative of top management's active participa-tion in the demonstrations, especially on February 14.However, I do not findit necessary to make any conclusions in this connection.The Respondent wasresponsible not only for the conduct of its supervisory employees but also for thatof the League.2. incidents involving supervisory employees aHomer Harpervasshift foreman on the third shift.During January 1947,Harper asked employee Emma Creasman if she wanted the Union in the plant.When Creasman indicated that she was in favor of the Union, Harper said thatbonuses would be eliminated and that there would be continual strikes.Sometime after Christmas 1946, and before February 7, 1947, Harper askedemployee Wilma Creasman if she had signed an application card of the Union.Creasman replied that she had.Harper then asked her if she would get her cardback from the Union.When Creasman did not answer his question, Harper toldher that the usual Christmas bonus would be eliminated by the Union.Shortly before February 7, Harper discussed the Union with employee CharlesBranom.Harper stated that he knew the employees who were distributing ap-plication cards of the Union; that if the employees organized a union in theplant, the Respondent would discontinue restaurant services, bonuses, and allother privileges ; and that before the Union would be permitted in the plant,the Respondent would "close it down andlet grassgrow over the top of it."It is found that the above statements of Harper constitute interference, re-straint, and coercion.On about January 6, 1947, John Pierce, second shift foreman, had a conversa-tion in the plant office with employee Thomas Branom. Pierce stated that inunion plants the employees worked 8 hours a day, did not have a cafeteria, andhad to obtain permission in order to smoke or to go outside the plant; and that ifa union organized the Respondent's plant, it "would be as strict as any other."The undersigned finds that Pierce's statements constitute interference, restraint,and coercion.3.The general wage increaseIt is undisputed that the Respondent granted a general wage increase onFebruary 14, 1947.The General Counsel contends that by granting such an increase at the time inquestion the Respondent interfered with, restrained, and coerced its employees.I do not find any merit in this contention.T. L. Wilkey, plant superintendent at the time of the hearing, testified crediblyand without contradiction that the increase was given on February 14, 1947, inkeeping with the general movement of wages in the textile industry, and in keep-ing with past custom of the Respondent in granting wage increases under suchcircumstances.Accordingly, I find that by granting a general wage increase on February 14,1947, the Respondent did not interfere with, restrain, and coerce its employees.8 Other interference by supervisory employees will be hereinafter discussed in connectionwith the discharges. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDD.The dischargesRalph R. Roddy:Before his last period of employment, which was from November 8, 1946, untilhis discharge on January 16, 1947, Roddy worked for the Respondent in 1923 and1933.During his whole course of employment he worked in all departments ofthe plant exceptthe SpinningDepartment.He was rehired in November 1946,during Respondent's "rush"season toreplace a warehouse employee who hadbecome ill, and worked under Foreman Blaine Gann.About December 1, 1946, Roddy joined the Union. Thereafter, while eatinglunch in the office of thewarehouse,he solicited warehouse employees to jointhe Union' Gann also ate his lunch with the warehouse employees, and at timesdiscussed the Union with Roddy.During one such conversation shortly afterJanuary 1, Gann asked Roddy if he had signed an application for membershipin the Union. Roddy replied that he had."On about January 13, Gann told Roddy, "I am going to have to let two boysgo in the plant."When Roddy asked the names of the employees who were tobe discharged, Gann replied, "I don't know exactly." Roddy then said, "I'll beglad to go in the card room, if I may and not run ahead of anybody on theseniority, . . . you see where they want me at. I have had experienceeverywhere but in the spinning room."Gann said that he would "see about it."Later that same day, Gann told Roddy that no other jobs were open for him inthe plant and that his orders were to discharge Roddy and employee Paul Hyattin accordance with Respondent's seniority rule or custom.Roddy continued towork until January 16. when he was discharged.ConclusionsThe Respondent contends that Roddy was hired in November 1946, on a tem-porary basis during the rush season, that when the rush season was over a re-duction in its warehouse personnel was necessary, and that Roddy and Hyattwere selected in accordance with a seniority rule.The undersigned believes that the General Counsel has failed to sustain theburden of proof and, therefore, finds that the Respondent did not discharge Roddybecause of his membership in or activities on behalf of the Union. It is undis-puted that the Respondent had knowledge of Roddy's adherence to the Union, asshown by his conversations with Gann, related above ; but such knowledge,standing alone, is not sufficient. It is also undisputed that the Respondentfollows a seniority rule in the lay-off of employees, and that Roddy was thelast employee hired in the warehouse.Further, the evidence shows that Hyattwas discharged at the same time as Roddy, although he worked in the ware-house longer than Roddy. There is nothing in the record to indicate whetheror not Hyatt was an adherent of the Union. Since no charge of discriminatorydischarge was filed on his behalf, it logically may beinferredthat he was not.The General Counsel contends that the fact that someemployeeswere hiredfor the warehouse after Roddy's discharge is evidence of discrimination.T-.,erecord shows that the first employees hired were Fletcher Reed and Hyatt."They were rehired about 3 or 4 months after Roddy's discharge. Subsequently,0 The evidence indicates that Roddy also solicited employees of other departments afterworking hours.'0 Roddy testified credibly and without contradiction to the above facts.Gann did notappear as a witness at the hearing.11Reed was the employee who was ill in November 1946, and whom Roddy replaced. DIXIE MERCERIZING COMPANY299Reed again left the Respondent's employ ; and Taylor Coulter, a former em-ployee,was hired in his place.At about this time employee Charlie Berrywas also hired in the warehouse. In my opinion, the above evidence is notconclusive, especially since it does not appear that Roddy applied for employ-ment after his discharge.Samuel E. Couch and Elsie Couch: 12Samuel Couch was first employed by the Respondent in January 1945.Exceptfor about 2 months when he quit, he worked steadily until his discharge onFebruary 7, 1947.He was a spinning doffer at the time of his discharge andworked on the third shift under Shift Foreman Harper and Fixer Melton.During her last period of employment with the Respondent, Elsie Couch workedfrom November 1946, until her discharge on February 7, 1947.During the last3 or 4 weeks before her discharge, she was learning to run reels on the thirdshiftunderFixer Norris.Samuel Couch joined the Union in December 1946, and his wife joined aboutFebruary 2, 1947.During January he solicited other employees at the plantto Join the Union.About 2 weeks before February 7, Harper asked Couchwhat he knew about the Union. Couch replied that he did not know anythingabout it.Harper then told him, in substance, that he would be in favor ofthe Union if it would do any good in the plant; that the Union would not benefitthe employees ; that it would cause strikes ; that the Respondent would closethe plant before it would recognize the Union ; and that if the Union organizedthe plant, the Respondent would close the restaurant and require employees towork 8 hours without smoking. About 1 week later,. Harper told Couch thatemployees had complained to him about Couch's solicitations on behalf of theUnion and warned him not to solicit during working hours.i9Shortly before February 7, Overseer Weatherford sent for Couch. In thepresence of Fixer Norris, Weatherford said to Couch, "I hear you have beenfooling around with the Union. I don't know ; I am not going to say you have,or you haven't.Don't let me catch you fooling with it. I just want to give youa warning." 14About 1 week before February7,Harper asked Elsie Couch if she had signeda card for the Union. She told him that she had.He then said,"Sam's [SamuelCouch] got a good job out there; in fact, he has got the best job in the mill. But,if he don't leave that Union alone, he's not going to have a job long." She repliedthat he would have to talk to her husband about that. Harper also stated duringthis conversationthat he would be for the Union if it would do any good ; andthat if the Union organized the plant, there would be 'a strike and the employeeswould have to eat cold lunches as they would not have a restaurant.On February 7, Harper dischargedSamuelCouch, allegedly for marking hisand his wife's timecards.Harper also discharged Elsie Couch at the same time,allegedly for the reason that it was Respondent's custom to discharge a wifewheneverher husbandwas discharged.12The cases of Samuel E. Couch and Elsie Couch,husband and wife,are discussed to-gether since their discharges involve the same Incident.11Couch testified credibly and without contradiction concerning the first conversation.The testimony of both Couch and Harper was substantially the same as to the secondconversation.The Respondent did not have any rule against solicitations In the plantduring working hours.Harper testified that the employees who complained to him werepaid on a piece-rate basis.Couch was paid an hourly rate.14Couch was helping his wife with her work when Weatherford sent for him. As re-lated above,Norris was the fixer over Elsie Couch.Couch testified credibly and withoutcontradiction to the above conversation. .300DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsThe undersigned finds that the above remarks of Harper and Weatherford toSamuel Couch and of Harper to Elsie Couch constitute, interference, restraint,and coercion within the meaning of the Act.With respect to the discharges, the Respondent contends that Couch was dis-charged because he marked time on his and his wife's time cards and signedHarper's name to the entries.The time cards in question were received in evi-dence.The card of Samuel Couch shows time entries in ink on Friday night,Saturday morning, and Tuesday night. Elsie Couch's card shows one time entryin ink on Tuesday night. All entries are signed, "Harper."Samuel Couch testified, in substance, that it was his custom to punch his-wife's time card for her; that on one night during the pay-roll week ending onFebruary 6, either Tuesday or Wednesday, he was unable to punch the time on-their cards because a time clock was out of order ; that he had entered the plantthat night shortly after the whistle for the start of the shift had blown; that-he did not attempt to punch the cards at another time clock as employees werelined up before it; that later that same week he entered by hand the missing timeon the cards; that he did not sign Harper's name to the entries; that he knew-liewas supposed to request the foreman to enter missing time on a card when forany reason he failed to punch the clock ; that at one time some months beforeFebruary 1947, Harper told him that he would charge him a "quarter" for everytime, he was required to enter time on his card for him ; that thereafter on somefew occasions he made time entries on his card when the clock was out of orderor he had arrived late for work ; 15 and that he did not request Harper to enterthe time on his card for February 6 as he could not find him 16 Leta Tolbert,timekeeper in the Spinning Department, testified that on Friday morning when-she collected the time cards for the week ending February 6, she noticed Harper's-name written on the cards of Samuel and Elsie Couch ; that the writing was notHarper's signature ; and that she sent the cards to Harper.Harper testified, insubstance, that in the presence of Norris and Elsie Couch he asked Samuel Couchif he knew who had signed the cards ; that Couch replied that he had signed them ;and that Elsie Couch said, "I told Sam he couldn't do that." Concerning the-conversation at the time of his discharge, Couch testified that Harper asked himif he knew it was against the rules to "mark" time cards; that he replied that hedid not know of the rule and that cards which he had marked before had beenpassed; and that Harper said that such cards had not been noticed by the- timekeeper.It is undisputed that Couch made the time entries on the cards. The onlysubstantial disputes in the evidence are whether or not Couch signed Harper'sname on the cards and admitted this fact at the time of his discharge. Couchdenied that he had signed Harper's name on the cards, and the undersigned'believes and finds that his testimony is credible in this respect.Samples of-Couch's handwriting are in evidence, which, in my opinion, do not resemble the-handwriting on the cards in question in any manner whatsoever 17 Accordingly,the undersigned believes that Couch's version of the conversation at the time of11The evidence discloses that employees were instructed not to punch the clock if they-were more than 15 minutes late for work.11Other time cards of Couch and his wife, which were introduced in evidence by theRespondent, and the testimony of Harper show that on a number of occasions, including-some dates in January 1947, Harper marked and signed their cards.17 The signatures on the cards have a close resemblance to samples of Harper's hand--writing, which also are in evidence.Harper denied that he had signed the cards. DIXIE MERCERIZING COMPANY301discharge is more reliable than Harper's and therefore does not credit Harper's.testimony in this connection 19The undersigned finds that the Respondent discharged Samuel and Elsie Couchbecause of their membership in and activities on behalf of the Union. Shortlybefore February 7, Weatherford warned Couch about his adherence to the Union,.as related above.At about the same time, Harper told Elsie Couch that her hus-band would lose his job if he continued to adhere to the Union. In view of these-remarks, the above finding of discrimination is inescapable.The Respondent contends that Couch committed a serious offense by markingthe time cards.However, it is undisputed that the fixers also maintained a rec-ord of employees' time. In view of this fact, Couch's action loses some ofits importance.The evidence conclusively shows that it was a rule of theRespondent that when employees for any reason failed to punch their time,they were required to present their cards to the shift foremen in order to havetheir time marked. It appears, however, that this rule was not strictly en-forced.Couch testified without contradiction that about 7 or S months beforehis discharge he marked his card in the presence of Fixer McDonald ; that hemarked another card about 4 months later in the presence of Fixer Bryson ; andthat he was not thereafter reprimanded.Employee Charles Branom testifiedwithout contradiction that about January 1947, he marked his time on a cardand signed Harper's name to it; and that Fixer Melton thereafter told him notto do it again as "it might cause some trouble." 19 Accordingly, after due con-sideration of all the evidence in this connection, the undersigned is convincedand finds that the Respondent did not discharge Samuel Couch for cause andthat the Respondent used the violation of its rule as a pretext in dischargingCouch and his wife.Beatrice S. Shirley:Shirley was hired by the Respondent on about May 29, 1946. Except for amonth when she was ill, she worked steadily on the third shift until her discharge-on February 11, 1947.Before her illness her job was learning to doff frames.When she returned to work, Shift Foreman Robinson gave her light jobs, suchas sweeping. around frames or laying up roving. She then worked for a fewweeks as a doffer. Shortly before Christmas, 1946, she was transferred to thejob of sweeper in the card room under the supervision of Fixer C. B. Smith. She-continued on this job until her discharge.At sometime in December she signedan application for membership in the Union. It does not appear, however, thatshe solicited other employees or was otherwise active on behalf of the Union.Some few nights before her discharge, Robinson went to Shirley and asked herwhat she knew about the Union. She replied that she did not know anythingabout "a cottonmill union."He then asked her what she knew about other-unions.She told him that she once had belonged to a union for-4 or 5 years andwas in favor of it. Robinson inquired if she had signed an application card of"the Union. She replied that she had signed one. Robinson then said that he hadtwo reports that she had been trying to organize employees "on the job," andthat if lie received another such report, she would be discharged. The next nightRobinson again spoke to Shirley about the Union shortly before the end of theshift.Ile told her that he had more reports that she was attempting to organizeIsElsie Couch gave substantially the same testimony as her husband concerning this,conversation.19McDonald,Melton,and Bryson did not appear as witnesses at the hearing.There is;.other uneontradicted testimony to the same effect as the above in the case. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union in the plant.Shirley denied the charge and asked him to name hisinformers.Robinson refused.At Shirley's suggestion,she then went to all theemployees in her section and,in the presence of Robinson,asked each of them ifshe had been soliciting for the Union. Immediately after interrogating.the em-ployees, Shirley accused Robinson and Smith,who was present at the time, ofmaking up lies about her." Robinson then asked her if she had been going to theplant cafeteria for the employees in her section.She replied that she had notbeen performing such service as it was not a part of her job. Robinson told herthat it was one of her duties, that she should take the food orders of all theemployees,that she shouldgo tothe cafeteria and bringthe foodback to them,and that lie would provide her with a box for the purpose.Shirleyreplied, "well,I will see if I have got to go, and if I have to go,I will be gladto do it for myjob ; if it is part of my job, I will be glad to do it." She also stated during thisconversation that she should have been told abort this duty when she was as-signed to the sweeping job?'On February 11, shortly after the start of the shift,"Robinson told Shirleythat he would have a box ready so that she couldget foodorders.She repliedthat she would not go to the cafeteria for other employees as it was not part ofa sweeper's duties.23Robinson left her without making any comment.Shortlybefore 12 o'clock that same night,Smith told Shirley that the box was readyand directed her to get the food orders from the employees.She refused. Smiththen told her to "punch"her time. She replied, "you go punch it."Thereaftershe left the plant.''ConclusionsAs related above, Robinson accused Shirley of soliciting employees to join theUnion during working hours, threatened to discharge her if he received anyfurther reports of such activities, and accompanied her while shequestioned20 Shirley testified credibly to the above facts and coui'ersations with Robinson.Robin-son, when questioned as to whether or not he had had any discussions with Shirley con-cerning the Union,testified that he warned her not to solicit during working hours.Other-wise he did not deny the statements attributed to him by Shirley.Smith did not appearas a witness at the hearing.n Shirley testified credibly to the above conversation concerning the cafeteria.Robinsontestified that when Shirley started as a sweeper,he explained her duties to her; that atthat time he told her that she would be required to go to the cafeteria and get food for "thecomber tenders and lapper tenders" ; that she had gone to the cafeteria for the employeesever since she had been a sweeper; that about 3 days before her discharge Smith told himthat Shirley had refused to go to the cafeteria for some of the employees;that he again toldher about her duties in this connection;that she claimed she could not carry the food ; andthat he told her that he would get a box for the purpose.The undersigned does not creditRobinson's testimony in this connection.Employee James Gutshall testified that he was asweeper in the card room ; that it was one of his duties to take orders and bring food tothe "comber hands" ; that"at least once"he saw Shirley go to the cafeteria for other em-ployees;and that he went with her "a lot of times."Gutshall's testimony in this connec-tion is not conclusive.Shirley testified that she at times brought back food from thecafeteria as a favor to employees.22The third shift started at 10 p. in.and ended at 6 a. in.23Witnesses for the General Counsel testified that sweepers were not required to go to thecafeteria for other employees.The Respondent's witnesses testified to the effect thatsweepers were required to go to the cafeteria only for comber tenders and lapper tendersfor the reason that those employees were unable to leave their machines unattended.24 Shirley testified credibly to the above conversation with Smith.Robinson testifiedthat he personally discharged Shirley.Since his testimony has been heretofore dis-credited,it is not credited in this connection. DIXIE MERCERIZING COMPANY303and obtained denials from other employees in her section. It is found that thestatements and actions of Robinson in this connection constituteinterference,restraint, and coercion. It is admitted that the Respondent did not have anyrule againstunionsolicitations.Further, the undisputed evidence discloses thatsupervisory employees attempted to organize the League during working hours.The Respondent contends that Shirley was discharged because sherefused toobey the reasonable orders of her supervisors. The Respondent's contention isrejected and I find that the Respondent discharged Shirley because of her member-ship in and activities on behalf of the Union. From the above-related conversa-tions between Robinson and Shirley, the conclusion is inescapable that he assignedher the menial job of collecting food orders in order to persecute or punish herfor her adherence to the Union.He directed her to perform this job immediatelyafter reprimanding her for union solicitations in the plant.The Respondent further contends, in effect, that the assignment was not dis-criminatory because it was one of the duties of sweepers in the card room toobtain food orders for comber tenders and lapper tenders. In support of itsposition the Respondent cites in its brief the testimony of Gutshall in the effectthat Smith told him of this duty when he started work as a sweeper and thathe obtained food orders for comber tenders during his whole period of employ-ment as a Sweeper. Although a number of witnesses for the General Counseltestified without contradiction that sweepers were not required to perform suchduties, their testimony is not deemed conclusive with respect to Shirley's case,since it appears that departments other than the card room were involved.However, it is found that Shirley was not instructed concerning food orders whenput on the sweeping job in December 1946, by either Robinson or Smith; andthat she was not required or instructed to perform this duty until the nightbefore her discharge.Accordingly, this contention of the Respondent is alsorejected, and I conclude and find that the assignment to obtain food orders forother employees was discriminatory.John R. Wilkey and Clay Gooden:2`Wilkey and Gooden were twister doffers on the second shift.They were paidon an hourly rate basis and, together with Allen Nichols, a "piece-up hand,"worked on the same sets of twister frames."' Their supervisors were FixerRoberts and Shift Foreman Nations.Wilkey worked for the Respondent from June 25, 1940, until September 18,1942, and from December 3, 1945, until his discharge on May 3, 1947. AboutAugust of 1946 he joined the Union.Thereafter, and until about February 1947,he solicited about 70 employees to become members of the Union.He was electedtreasurer of the Union in December 1946.Gooden was employed by the Respondent at various times from February 1943,until hisdischarge on May 3, 1947.His last period of employment started onMay 30, 1946. In October or November 1946, he joined the Union. From thatdate until his discharge, he solicited about 15 or 20 employees on behalf of theUnion.At some time in December 1946, Wilkey asked Nations if he knew Nationswas "being run off from the mill." Nations replied that he had heard about it,='The cases of Wilkey and Gooden are discussed together since their discharges involvethe same incident.'°Wilkey was the "head" doffer ; and Gooden and Nichols worked with or assisted himin the doffing operation. 304DECISIONSOP NATIONALLABOR RELATIONS BOARDand said, ,you know, I think its might dirty of them.Mr. Hill [Plant Superin-tendent] asked me to go around and get the names of everybody that has signedUnion cards and who was getting them signed up. After I clone that, now hethinks that the Union started on my shift, and it makes him mad at me, andnow he's trying to run me off." Nations then asked Wilkey, as a favor to him,ifWilkey and the other employees on his shift would "go out and see Mr. Hill."Wilkey replied that he would talk to the other employees about it27About 2or 3 weeks later, and in January 1947, General Overseer Weatherford andNations came to Wilkey at his place of work.Weatherford said to Wilkey, "Ihear there is a lot of cards being signed in here, I don't know whether you aregetting any signed or not. All I want to do is just tell you it is against the lawto get them signed in here, . . . we don't want you to get none signed on thejob." 28At various times before Wilkey was discharged, Roberts asked himhow we was "coming along with the Union." At some time during April 1947,Roberts asked Gooden if he had signed an application card of the Union. Goodenreplied that he had signed one.During this conversation, Roberts also askedGooden how the Union was "getting along." 29On Saturday, May 3, at about 4 p. in., Wilkey and Gooden left the Respondent'splant and premises for about 1 hour. Before leaving they (lid not ask or obtainpermission from any supervisor.Roberts was outside of the plant at the time.He saw Wilkey and Gooden come out of the plant, get into their automobileand drive away.He did not ask them where they were going or make anycomment.During their absence and about 15 or 20 minutes after they leftthe plant, the "creelers" had some frames ready to be creeled.One of theduties of the doffers was to "pull down ends" in the creeling operation.'0 Robertsrequested Nichols to perform this job.About 45 minutes after Wilkey andGooden left the plant, and at 4: 43 p. in., Roberts punched out their time cards.When they returned to the plant about 15 minutes later, Roberts told them thatthey were being laid off for the rest of the day and that they would have toseeHill before they returned to work.They .then left the plant.On thefollowing Monday, Wilkey and Gooden went to the Respondent's office where theywere given separation notices, stating that they were discharged for leavingthe plant without permission.They did not attempt to see Hill, as directed oradvised by Roberts.27Wilkey testified credibly to the above conversation.Nations did not deny specificallythe statements attributed to him by Wilkey.Nations testified, however, as follows :Q.Did you ever, at any time, talk to Mr. Wilkey about his signing people up on thejobA.Never did.Q.Never did have any conversation with him about it?A.No, other than this : I went to my foreman one clay,and he asked him not tosign anybody up on the job.Q.That is the only conversation you had or were present when that was asked?A. About theUnion, yes sir.29Wilkey testified credibly and without contradiction to the above conversation.Seefootnote 27, above.29Wilkey and Gooden testified credibly to the above conversations with Roberts.Whenquestioned if on any occasion he had asked Wilkey and Gooden about the Union or mem-bership in the Union, Roberts testified, "No sir. I don't think I did. I never said any-thing about the union,much."39 It appears from the record that the twister doffers wererequiredto pull down endson about four or five frames during each shift.Wilkey testified that when he and Goodenleft the plant, they had about an hour and a half before another frame would have beenready for doffing. DIXIE MERCERIZING COMPANYConclusions305The job of a twister doffer was such that there were times during which hedid not have to be actually on the job. This "free time" mainly was between doffsand varied from a few minutes to more than an hour. Pulling down ends in theereeling operation, "cutting off pieces" and "mopping up" were other dutiesof the doffer which further limited his free time. It is undisputed that twisterdoffers were permitted to use this free time for their own personal benefit,such as smoking or going to the cafeteria.The Respondent contends, in substance, that it had a rule which required thatdoffers obtain permission from the fixer or shift foremen if they left the plant(luring their free time, and that Wilkey and Gooden were discharged because theyleft its plant and premises in violation of this rule.The Respondent's witnesses testified to the effect that the rule was not printedor otherwise published, but was called to an employee's attention when he wasplaced on the job as a doffer. Concerning this rule, however, the testimony ofthese witnesses is somewhat vague and in conflict, particularly as to whetheror not the rule applied to the plant itself or included the Respondent's premisesor "village."" Shift Foreman Harper testified as follows :Q. Are you over the twister doffers?A. Yes sir, on the third shift.Q. Do you know what the rules or practices or regulations of the Companyare as to whether or not twister doffers may leave the plant or the villagewithout permission?A. They are supposed to get permission when they leave.Q.Will you tell us exactly what it is a twister doffer would do aboutleaving, and continue to do about leaving?A.Well, if they want to leave, why they generally ask the fixer: And ifit is going to be, maybe, too long, why, sometimes he comes and talks to theshift foreman about it and they talk it over.Q. Can they go outside the department without permission?A. They can go outside the mill but that is the only place they are supposedto go out.Q. How far is included in that limitation?A. On the third shift everything is closed around there, so they haven'tgot any right only to go outside on the third shift, because everything isclosed.Q. Is the cafeteria or restaurant open on the third shift?A. Yes, but it is right beside the mill.Q. (By Mr. Constangy.)Can they go to the cafeteria on the third shift?Do they have to have permission to go?A. No sir.Q. Can they go to their homes on the third shift?A. Have to get permission to go home.In this testimony, Plant Superintendent Wilkey gave the following testimony : eR81The record discloses that there was a drug store In the village which the doffers attimes frequented during their free time.81 It appearsthat T. L. Wilkey isa distant relative of John R. Wilkey. In 1947, he wasgeneral overseer of carding. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.What is the policy of the Dixie Mercerizing Company about employeestending to their jobs, staying on their jobs?A. They are supposed to stay on their job.Q. Can they have the right to leave their jobs?A. Yes, within the plant.Q.Within the plant?A. Yes sir.Q.What happens if they want to leave their job and go outside of theplant?A. Have to have permission.Q. From whom do they obtain permission?A. The foreman.Shift Foreman Nations, in conflict with the above testimony of Wilkey, testifiedthat if a doffer wants to leave his job, he is required to obtain permission fromhis fixer and not the shift foreman.Weatherford testified, in substance, thatduring their free time doffers could smoke and go to the cafeteria, and that theycould not "go outside the mill at any time" without permission from "theirforeman."Roberts testified that it was necessary for a doffer to obtain permis-sion from him in order to go to the drug store : and that a doffer could go outsideof the plant without permission provided that he remained within callingdistance.The testimony of witnesses for the General Counsel indicates some knowledgeof a rule concerning doffers.Employee Thomas Branom testified that at sometime after February 1947, he desired to leave the Respondent's village duringhis free time, and that he asked and obtained permission from his shift foreman.Gooden testified that he once saw a notice posted in the plant concerningdoffers' free time ; and that "it advised us some way to ask the foreman toleave, and we kept that practice up just a little while, and everyone quit it, andthey started just going whenever they got ready." 33Wilkey testified that atone time he was reprimanded by Roberts when he left his job and could not befound.Employee Donald Westbrooks testified that before the discharge ofWilkey and Gooden, Roberts told him and other employees that they wereto "stay on the job"; and that at some time in 1945, he was reprimanded by hisforeman for leaving the company village without permission in order to eat.From the preponderance of the credible testimony it appears and I find that theRespondent had a rule which prohibited doffers from leaving its premises duringtheir free time without permission of a supervisor.Knowledge of the ruleamong employees was not general, however, and even the supervisors appar-ently were not aware of its exact requirements, as shown by the testimony dis-cussed above.This state of confusion was caused by the Respondent's failureto publish the rule or to forcefully call it to the attention of employees.Theevidence shows that all of the doffers understood that they were required tobe on the job when frames were ready to be doffed or when they had. otherduties to perform. It was customary for them, however, to use their freetime as they saw fit, without regard to the rule. In fact, it appears thatRoberts was so lax in enforcing the rule that it was almost, if not entirely,meaningless insofar as the employees under his supervision were concerned.Wilkey testified credibly and without contradiction that at some time in January83Gooden was the only witness, either for the General Counsel or the Respondent, whotestified that such a notice was posted in the plant. DIXIEMERCERIZINGCOMPANY'3071947, Roberts said to him, "I have been noticing here lately, . . . when you leavethemill,you take a carload of boys with you. Don't take so many likethat; they all get over there and get to drinking, and some of them will comeback here pretty full, and they are going to get on you about it." "The conversations between Nations, Weatherford, and Wilkey, related above,conclusively show that the Respondent knew that Wilkey was an adherent ofthe Union and indicate that it was concerned about his activities.Althoughadmittedly there was no rule concerning union solicitations in the plant,Weatherford warned him against it.The conversations between Roberts, Wilkey,and Gooden further show the Respondent's concern about union activities andknowledge that Gooden was an adherent of the Union.Roberts discharged Wilkey and Gooden. In this connection he testified, "ithad made me a little sore because they had left and was gone so long, and Iwent and punched their cards out." In view of his past record ofenforcementof the above rule, I do not believe that he would have discharged Wilkey andGooden for its violation on May 3, absent their activities on behalf of theUnion. It is undisputed that no frames were doffed during their absence; andthe record indicates that pulling down endswas a minoroperation,insofar asdoffers were concerned.Moreover, Roberts saw Wilkey and Gooden leave theplant in their automobile, and made no attempt to stop them or ask where theywere going.Accordingly, the undersigned finds that the Respondent discharged Wilkey andGooden on May 3, 1947, because of their membership in and activitieson behalfof the Union.Floyd Dodd:Dodd was employed by the Respondent from June 30, 1944, until January 22,1945; from August 22, 1945, until March 14, 1946; and from May 27, 1946,untilMay 8, 1947.He worked as a sweeper under the supervision of FixerRoberts and Shift Foreman Nations. Dodd joined the Union in November 1946.In February or March 1947, Dodd asked Nations if he could have a leave ofabsence in order to engage in fanning.Nations told him to speak about it toShift Foreman Payne.36Dodd then spoke to Payne, asking leave of "a coupleof days to do some plowing." Payne refused the request by telling Dodd that ifhe took leave, a new man would be hired in his place.At some time during the latter part of March 1947, Roberts and Dodd dis-cussed the Union.During the conversation Dodd stated, "I am 100 per centunion." "About 3 weeks later, Nations called Dodd from his work. In thepresence of Roberts, Nations asked Dodd if he had joined the Union.Doddreplied, "Well, Mr. Nations, you know I told you some time ago I was 100 per-cent.Mr. Roberts, you know I told ) ou the same thing." Nations then askedhim if he had signed a union card. At first Dodd denied having signed a card,but after further questioning admitted, "one of my friends did for me." There-34Wilkey testified that he and other employees would at times leave the Respondent'spremises during their free time and go to various establishments where they could eatand drink beer.Roberts did not deny the above statements attributed to him by Wilkey.He testified,however,that lie had never given permission to any employee to leave thecompany village.36Dodd testified that lie is unable to sign his name;and that his nephew, John Thomas,signed a membership card of the Union for him.'"The record indicates that Nations was transferred to another position at about thetime of the above conversation, and that Payne took his place.37Dodd testified credibly and without contradiction to the above conversation. 308DECISIONS OF -NATIONAL LABOR RELATIONS BOARDupon Nations said, "You know what will take place when the Unioncomes inhere . . . I will take down the aisle with the toe of my shoe after you." 33On about May 2, 1947, Dodd asked Nations for an indefinite leave of absencein order to take care of his "strawberries and things."Nations told Dodd thathe could not grant him any farm leave as it would be necessary to hire a new-man for the sweeping job.Dodd replied, "I'll work out a notice with you so.that you will have time to get a man in my place." Thereafter, Dodd worked forthe Respondent until May 8. In June and July 1947, Dodd returned to the plant.and asked Superintendent hill for work. On both occasions Hill told him that nojob was open.ConclusionsThe above remarks of Nations to Dodd concerning the Union are found to con-stitute interference, restraint, and coercion.The General Counsel contends that the Respondent constructively dischargedDodd and thereafter refused to reinstate him because of his adherence to theUnion.It is claimed that he was constructively discharged by reason of thefact that lie was permitted to take leaves of absence in 1945 and 1946, in orderto farm, but was refused such leave in 1947.39The General Counsel's contentionsare rejected.The evidence discloses that in February or March 1947, Dodd asked for andwas refused leave.At the time he was told by Payne that a new nman would haveto be hired in his place.There is nothing in the record to show that the Re-spondent knew that Dodd was an adherent of the Union when that request wasmade.Although Dodd in his testimony was confused as to dates, it definitelyappears that he made the above request for leave before he told Roberts that hewas in favor of the Union.When he made his second request for leave shortlybefore May 8, Nations also. told him that it would be necessary to fill his job.Asfound above, Nations then knew that Dodd was a member of the Union.However,there is nothing in the record which indicates that other employees were grantedindefinite leaves of absence for farming or other purposes.Although it is undis-puted that Dodd was permitted to take such leave in 1945 and 1946, I do not be-lieve that it reasonably could be held under the circumstances of the case that theRespondent discriminated against him by refusing a request for leave of indefi-nite duration in 1947.Especially is this true since it appears that the Respondentchanged its policy of granting Dodd farming leave before it knew that he was anadherent of the Union, as shown by its refusal in February." For all of thesereasons I conclude and find that no, discrimination has been shown"It is undisputed that Dodd's job was filled when he applied for employment inJune and July 1947. Further, no showing has been made that other jobs forwhich Dodd might have qualified were open at those times.Accordingly, I conclude and find that the Respondent did not discharge Dodd.and fail and refuse to reinstate him because of his membership in and activities onbehalf of the Union, as alleged in the complaint.°° Dodd testified credibly to the above conversation with Nations and Roberts.Nationsdenied the remarks attributed to him by Dodd.His denial is not credited.31The personnel records of Respondent show the notations,"quit 2/22/45 Reemploy pro-duction permitting"and "3/14/46 Worked notice ; farming ; reemploy if possible."4°Nations testified to the effect that when Dodd was rehired in 1946, he told Dodd thatin the future he would not be granted farming leave.Dodd testified that."not .a word"was said by Nations about leave when he was rehired in 1946. Since Nation's-testimonyhas been heretofore discredited,it is not-credited in this connection."Matter ofRussell Electric Co.,74 N. L. R. B. 769. DIXIE MERCERIZINGCOMPANY309John Higgins:Higgins was employed by the Respondent from February 19, 1943, until October6, 1943; and from October 27, 1943, until May 1, 1947. In 1947 his supervisorswere Fixer Clayton and Shift Foremen Nations and Payne.Until shortly beforehe left the Respondent's employ he worked as a yarn hauler.He joined the Unionin October 1.946.Thereafter, and during about February 1947, he solicited somefew employees on behalf of the Union.At sometime during the latter part of November 1946, Clayton said to Higgins,"John, did you sign up?Don't let them talk you into joining that damn Union."Higgins did not make any reply.About 1 week later, Clayton asked Higgins howthe Union was "getting along."Higgins replied, "James, we heard enough aboutthe Union.Let's not talk about it.Don't name it to me any more." 42 In Jan-uary 1947, employee Willard Watts noticed Clayton talking to Higgins.Wattsquestioned Clayton concerning the conversation.Clayton told him that Higginswas "pretty hot about the Union," and that he would discharge Higgins at thefirst opportunity.During about March, Clayton said to Higgins, "John, all Idone is against the Union, and the Company is about to fire me."Higgins re-plied, "I thought you were talking against it all the time, the way you done me."Shortly before May 1, 1947, Payne and Geiieral Overseer Weatherford showedHiggins some mixed yarn and told him that he had not been putting on the properlabels.Higgins replied that he did not "think" he was responsible.He was thenshown some labels and asked to. identify them.Higgins was unable to do asrequested.43Weatherford then told him that he could not remain on the yarn joband asked him if he would accept a transfer to another department.Higginsagreed.He met Payne and Weatherford 10 or 15 minutes later and told them,"You had just as well give inc my separation; you are going to fire me anyhow."They replied, "You will get over it, and come back Monday and we will give you ajob that you can stand a whole lot better." 44When Higgins returned to the plant, he was assigned to a sweeping job underthe supervision of Fixer Jenno and Shift Foreman Pierce.As a sweeper, hisrate. of pay was reduced 6 cents an hour.Higgins worked for a few days andon May 1, he told Jenno that he was quitting his job as the work was too heavyand "hurting" him. Jenno said, "You can't quit. . . . you can't draw no securitymoney."Higgins replied, "That is all you know about it."On May 5, Higginsreturned to the plant and told Superintendent Hill that he wanted a separationslip if he could not return to his yarn job.Hill gave him a separation slip.ConclusionsThe General Counsel contends that Higgins was constructively discharged be-cause of his membership in and activities on behalf of the Union.While theRespondent's motives in demoting Higgins to the sweeping job are not altogetherfree from suspicion, especially in view of Clayton's statement to Watts, I believethat the preponderance of the credible evidence shows that lie was removed fromthe yarn job for cause.Therefore, the General Co.iulsel's contention is rejected.The evidence conclusively shows that the Respondent knew that Higgins wasan adherent of the Union; and it is undisputed that there had been no com-42Higgins testified credibly and without contradiction to the above conversations.Clay-ton did not appear as a witness at the hearing.43 It appears that Higgins' eyesight is poor.He admitted in his testimony, "I can't seeno good."Also, when questioned concerning an exhibit, he answered that he was unableto read it.The record further indicates that Higgins suffers from color blindness.Wattstestified to this effect.44The above conversation took place on Saturday.R67351-50-vol. 86--21 310DECISIONS 01' NATIONAL LABOR RELATIONS BOARDplaints concerning the quality or quantity of his work before his demotion.However,Higgins did not.deny that he had mixed the yarn or put wrong labels onit.He merely testified that he thought he did not doit.Weatherfordtestifiedcredibly that complaints of mixed yarn had been received from a customer of theRespondent;and that he requested the foreman to discover the employee whowas responsible.When Higgins was confrontedwiththemixed yarn andasked to identify the labels, he admittedly could not meet the test.Watts testifiedthat he had helped Higgins in his work,and this may explain why Higginshadnot made mistakes previously.Accordingly,.1find that the Respondent did not discharge Higgins because ofhis membership in and activities on behalf of the Union.E. Thealleged refrrso,i to reorstote LelaOnoden"Gooden'slast period of employment with the Respondent:was from February 5,1946, until October 3, 1946.She worked as a spinner on the second shift underShift Foreman Pierce.She quit her job onOctober 3because of pregnancy.Shewas not told at the time that her job would be held for her,but Pierce did tellher that lie hoped she would return as soon as possible.At sometime afterOctober 3she joined the Union.On about April 15, 1.947, Goodenreturned to the plant and asked'SuperintendentHill for a job onthe secondshift.Hill told her that hemight beable to findwork for her on the third shift, but that nothing was open on the second. Sherefused a job on the third shift.Hill then told her that he would try to find aplacefor her,and that she should return in about 2 weeks.When Goodenreturned as directed,Hill told her that he had not been able to find anotheremployee who would change shifts,and that she should return again.Goodenreturned about 1 weeklater,and Hill again told her that nothing was availableon the second shift.As relatedabove, Gooden's husband was discharged oilMay 3.Some few monthsafterher last talk with Hill,Goodenreturned to the plantand applied to Personnel Manager Clyde Abernathy for employment as a spinneron the second shift..'6Abernathy wrote,"Good record"on a slip of paper.Hethen asked her the name of her husband.When she told him, he erased his nota-tion on the slip of paper and wrote in its place,"ClayGooden'swife."41Aber-nathy gave her the slip of paper and to]d her to see Overseer Weatherford.Weatherford asked Gooden if there had been some"trouble" with her husband atthe plant.48She replied that it had been settled.Weatherford then told her thathe did not need any help as he had"a bunch of nice learners."Thereafter, anduntil the date of the hearing,Gooden had not been employed by the Respondent.45Lela Gooden is the wife of Clay Gooden.In the complaint she is named as Mrs. ClayGooden.a°Gooden testified that she told Abernathy thatshe preferredthe second shift.41Goodell testified credibly to the above interview with Abernathy.Abernathytestifiedthat he did not "think"he made a notation on the slip aboutClay Gooden,and that be didnot makean erasure.Accordingly,the undersignedbelieves thatGoodell is the more reliablewitnessin thisconnection.asLela Gooden's personnelrecordcontainsthe following :On 4/29/46, shequit withoutnotice becausewe asked herhusband not to hangaround inthe mill, at the request of her foreman.She was returned to work on5/7/46. . . .-The foreman said she had a good recorduntil she married and would like to haveher back if her husband would stay out ofthe mill. . .Clay Gooden (lid not work for the Respondent during April and May 1946. DIXIE MERCERIZINGCOMPANYConclusions31.1The undersigned is convinced and finds that the Respondent did not discrimi-natorily fail and refuse to reinstate Gooden on and after April 15, 1947. TheRespondent knew that her husband, Clay Gooden, was an adherent of the Union,and as found above, discharged him for that reason on May 3. Nevertheless, Ido not believe that the facts are sufficient to ascribe an illegal motive to theRespondent in the case of Lela Goodell. It is undisputed that she refused a jobon the third shift when an offer was made to her by Hill.With one exception,there is no evidence in the case that any spinning jobs were open at or about thetimes when Gooden applied for employment. Gooden testified without contradic-tion that a Mrs. Pitman was a spinner who quit her job because of pregnancy ;that she was rehired shortly after she (Gooden) first applied; and that shecalled this fact to Hill's attention.This evidence is not conclusive, however,since the record is silent concerning the shift for which Pitman was employed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in Section III, above, occurringin connection with the operations of Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices, the undersigned will recommend that the Respondentcease anddesist there-from and take certain affirmative action designed to effectuate the policies of theAct.The undersigned has found that the Respondent discriminated in regard to thehire and tenure of employment of Elsie Couch, Samuel E. Couch, Beatrice S.Shirley, John R. Wilkey, and Clay Gooden. Therefore, it will be recommendedthat the Respondent offer them immediate and full reinstatement to their formeror substantially equivalent position 49 without prejudice to their seniority or otherrights and privileges, and that the Respondentmake themwhole for any loss ofpay they may have suffered by reason of the Respondent's discrimination againstthem., by payment to each of them a sum of money equal to that which he or shenormally would have earned as wages from the date of such discriminationto the date of the offer of reinstatement,less his or her net earnings 60 during saidperiod.It has also been found that the Respondent has engaged in certain acts of in-terference, restraint and coercion, in violation of the rights guaranteed employeesunder Section 7 of the Act and the same Section of the Amended Act. Becauseof the Respondent's unlawful conduct and the underlying attitude of oppositionto the purposes of the Act and the Amended Act revealed thereby, the under-signed is convinced that the unfair labor practices found are closely related tothe other unfair labor practices prescribed by the Amended Act, and that a11 In accordance with the Board's consistentinterpretation of the term,the expression"former or substantiallyequivalentposition" is intendedto mean "former positionwhereverpossible, but ifsuch position is no longer in existence, then to a substantially equivalentposition."SeeMatter of The ChaseNational Bankof the City of NewYork,an Juan,PuertoRico,Branch,65 N. L. H. B. 827.50Matter of CrossettLumberCo., 8 N. L. R.B. 440,497-498. 312DECISIONS OF NATIONALLABOR RELATIONS BOARDdanger of their commission in the future is to be anticipated from the course ofthe Respondent's conduct in the past.The preventive purpose of the AmendedAct may be frustrated unless the order of the Board is coextensive with thethreat.In order, therefore, to make effective the interdependent guarantees ofSection 7, to prevent the recurrence of unfair labor practices and thereby tominimize industrial strife which burdens and obstructs commerce and thus toeffectuate the policies of the Amended Act, the undersigned will also recommendthat the Respondent be ordered to cease and desist from interfering with, re-straining or coercing its employees in any other manner, in the exercise of therights guaranteed them by the Amended Act.It has been found above that the Respondent did not discriminate in regardto the hire and tenure of employment of Ralph R. Roddy, Floyd Dodd, JohnHiggins, and Lela Gooden (Mrs. Clay Gooden). Therefore, it will be recom-mended that the complaint be dismissed as to them.Upon the foregoing findings of fact, and upon the entire record in the case theundersigned makes the following:CONCLUSIONS of LAW1.United Textile Workers of America, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act, and the same Section of the AmendedAct.2.By discriminating in regard to the hire and tenure of employment of ElsieCouch, Samuel E. Couch, Beatrice S. Shirley, John R. Wilkey and Clay Gooden,thereby discouraging membership in United Textile Workers of America, AFL,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act and Section 8 (a) (3) of the AmendedAct.3..By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act and the same Section of theAmended Act, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (1) of the Act and Section 8 (a) (1)of the Amended Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act, and the sameSection of the Amended Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the'undersigned recommends that the Respondent, Dixie Mercerizing Company, itsagents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Textile Workers of America, AFL, orany other labor organization by discharging or refusing to reinstate any of itsemployees or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment;(b) In any othermannerinterfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization, to form labororganiza-tions, to join or assist United Textile Workers of America, AFL, or any otherlabor organization, to bargain. collectively through representatives of their ownchoosing and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain from any or all such DIXIE MERCERIZING COMPANY313activities except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Amended Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act and the Amended Act:(a)Offer to Elsie Couch, Samuel E. Couch, Beatrice S. Shirley, John R. Wilkey,and Clay Gooden immediate and full reinstatement to their former or substan-tially equivalent positions 63 without prejudice to their seniority and other rightsand privileges ;(b)Make whole Elsie Couch, Samuel E. Couch, Beatrice S. Shirley, John R.Wilkey, and Clay Gooden for any loss of pay they may have suffered by reason ofthe Respondent's discrimination against them, by payment to them of sums ofmoney equal to the amounts determined in the manner set forth in the Sectionentitled "The remedy" above ;(c)Post immediately in conspicuous places in Respondent's establishment atLupton City, Tennessee, copies of the notice attached hereto marked Appendix A.Copies of said notice, to be furnished by the Regional Office of the Tenth Region,shall, after being duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material ;(d)Notify the Regional Director for the Tenth Region in writing withintwenty (20) days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply therewith.It is further recommended that, unless Respondent shall within twenty (20)days from the date of the receipt of this Intermediate Report notify said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid. It is further recommended that the allegations of thecomplaint pertaining to Ralph R. Roddy, Floyd Dodd, John Higgins and LelaGooden (Mrs. Clay Gooden) be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-.Series 5, as amended August 18, 1048, any party may,within twenty (20) days from the date of service of the order transferringthe case to the Board, pursuant to Section 203.45 of said Rules and Regulationsfilewith the Board, Washington 25, D. C., an original and six copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all mo-tions or objections) as he relies upon, together with the original and six copies ofa brief in support thereof ; and any party may, within the same period, file an orig-inal and six copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by previse citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section51 See footnote 49,supra. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD203.85.As further provided in said Section 203.46 should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.-In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein. contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 7th day of June 1949.JOHN H. EADIE,Trial Era-nviner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL offer the following named individuals immediate and full em-ployment at the same or substantially equivalent position to which theywould be employed, without prejudice to the seniority or other rights orprivileges they would have enjoyed, and make them whole for any loss ofpay suffered as a result of the discrimination against them :Elsie CouchJohn R. WilkeySamuel E. CouchClay GoodenBeatrice S. ShirleyWE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to. self-organization, to form labororganizations, to join or assist UNITED TEXTILE WORKERS OF AMERICA, AFL,or any other labor organization, to bargain collectively through representa-tives of their own choosing and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) of theAct, as guaranteed in Section 7 of the Act.All our employees are free to become or remain members of UNITED TEXTILEWORKERS OF AmERICA, AFL, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term or conditionof employment because of membership in or activity on behalf of any such labororganization.DIXIE MERCERIZINGCOlrl'ANY,1DP p toyer.By --------------------------------(Representative)(Title)Dated----------------------------This notice must remain posted for 60 days from the (late hereof, and must notbe altered, defaced, or covered by any other material.